DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US 2012/0263276; hereinafter Schubert) in view of Arodzero et al. (US 2013/0208857; hereinafter Arodzero) and Konkle et al. (US 2016/0070006; hereinafter Konkle).

Regarding claims 1 and 16, Schubert discloses an x-ray imaging system (fig. 3) comprising: a movable x-ray imager (301) including a first backscatter x-ray detector assembly (303,304); and a second backscatter x-ray detector assembly (305,306) that is configurable with the movable x-ray imager, the movable x-ray imager (301) and the second backscatter x-ray detector assembly (305,306) including attachment features configured to secure the second backscatter x-ray detector assembly (305,306) with the movable x-ray imager in an arrangement having the second and first backscatter x-ray detector assemblies fixedly oriented with respect to each other (303-306). 

Arodzero teaches a moveable x-ray imager that is configured to be handheld during operation (figs. 19a-19b). Konkle teaches removable attachment with complementary attachment features (fig. 2; pars. 24 and 33).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Schubert with the teaching of Arodzero, since x-ray imaging systems were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Arodzero: figs. 9-11 and 19a-21a). One would have been motivated to make such a modification for inspecting smaller spaces (Arodzero: par. 103).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Schubert with the teaching of Konkle, since one would have been motivated to make such a modification for providing more possible configurations based on the desired target shape and size (Konkle: par. 3).
	
Regarding claim 2, Konkle teaches wherein the complementary attachment features are complementary mechanical connector components (par. 24). 

Regarding claim 3, Konkle teaches wherein the complementary mechanical connector components are mechanical latch, strap, snap, rivet, pin, or hook and loop fastener components (par. 31). 

Regarding claim 5, Schubert discloses wherein the attachment features are attachment features by which the movable x-ray imager (with 303,304) and the second backscatter x-ray detector assembly (305,306) are attachable with each other via attachment (fig. 3). Turner teaches wherein the 

Regarding claim 6, Schubert discloses wherein the first backscatter x-ray detector assembly includes a first active detector area (303), and wherein the second backscatter x-ray detector assembly includes a second active detector area (305) at least as large as the first detector area (303). 

Regarding claim 7, Schubert discloses wherein the second active detector area (401,402,403,404) is at least four times as large as the first active detector area (410). 

Regarding claim 8, Schubert as modified above suggests claim 7. Schubert further discloses wherein the second active detector area (fig. 4a: 401-404; fig. 5: 506-508) is at least multiple times as large as the first active detector area (e.g., fig. 4a: 410). 
However, Schubert fails to disclose an area at least nine times as large. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with an area at least nine times as large, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (Schubert: figs. 3, 4a, and 5). One would have been motivated to make such a modification for a larger detection range.  

Regarding claims 12, 17, and 19, Schubert discloses with a corresponding method wherein: the movable x-ray imager includes an x-ray source configured to output source x-rays (302), and a scanner configured to scan the source x-rays over a target (pars. 65 and 104); the first backscatter x-ray detector 

Regarding claim 13, Schubert discloses wherein, in the attached mode of operation, the second signal is communicatively coupled to the movable x-ray imager, and the movable x-ray imager is configured to combine the first and second signals electrically or in software to form the representation of the one or more images, the movable x-ray imager further configured to output the representation of each image of the one or more images as a function of the first and second signals combined, accordingly (par. 16). 

Regarding claim 18, Schubert discloses wherein the second detector assembly has a second active detector area (305,306) at least twice as large as a first active detector area of the first detector assembly (303). 

Regarding claim 20, Schubert discloses wherein scanning source x-rays with the first detector assembly attached includes detecting backscatter x-rays with a first active detector area (303), and wherein scanning source x-rays with the second detector (305,306) includes detecting backscatter x-rays with a second active detector area (305,306) at least twice as large as the first active detector area (303). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert, Arodzero, and Konkle as applied to claim 1 above, and further in view of Konkle et al (US 2013/0134930; hereinafter Konkle ‘930). 
Schubert as modified above suggests claim 1. Konkle further teaches the complementary attachment features (par. 24). 
However, Schubert fails to disclose wherein the attachment features are magnets or a magnet and a magnetically susceptible material. 
Konkle ‘930 teaches wherein the attachment features are magnets or a magnet and a magnetically susceptible material (par. 36).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Konkle ‘930, since one would have been motivated to make such a modification for more aid in connecting (Konkle ‘930: par. 36). 
Furthermore, since the Examiner finds that the prior art (with Konkle) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Konkle ‘930) contained a “comparable” system that has been improved in the same way as the . 

Claims 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert, Arodzero, and Konkle as applied to claims 1 and 12 above, and further in view of Turner (US 2013/0315368).

Regarding claim 9, Schubert as modified above suggests claim 1. 
However, Schubert fails to disclose wherein: the moveable x-ray imager further includes: an x-ray source configured to output source x-rays; a scanner configured to scan the source x-rays over a target; a processor; and a display, and wherein: the first backscatter x-ray detector assembly is configured to detect a first portion of backscattered x-rays that are backscattered from the target and to output a first signal representative of the first portion of backscattered x-rays; the processor is configured to process the first signal to form an image of the target at the display; and the second backscatter x-ray detector assembly is configured to detect a second portion of the backscattered x-rays and output a second signal representative of the second portion of backscattered x-rays, the second signal communicatively coupled to the handheld x-ray imager, wherein the handheld x-ray imager is configured to process the second signal to enhance the image of the target at the display.
 Turner teaches wherein: the moveable x-ray imager (title) further includes: an x-ray source configured to output source x-rays (510); a scanner configured to scan the source x-rays over a target (par. 108); a processor (for 580); and a display (580), and wherein: the first backscatter x-ray detector assembly is configured to detect a first portion of backscattered x-rays that are backscattered from the target and 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Schubert with the teaching of Turner, since one would have been motivated to make such a modification for providing more information (Turner: par. 6). 

Regarding claim 10, Turner teaches wherein the handheld x-ray imager is configured to process the second signal to enhance the image by combining the first and second signals electrically or in software to form a combined signal, and wherein the processor is configured to process the combined signal to form the image of the target (pars. 77, 87, 92, 104, and 113-114). 

Regarding claim 11, Turner teaches wherein the handheld x-ray imager is configured to process the second signal to enhance the image by processing the second signal separate from the first signal to form a complimentary x-ray image of the target (pars. 77, 87, 92, 104, and 113-114). 

Regarding claim 14, Turner teaches wherein, in the attached mode of operation, the representation is a two-part representation of two or more images of the target, a first part of the two-part representation being of a first image of the two or more images as a function of the first signal, and 

Regarding claim 15, Turner teaches wherein the movable x-ray imager includes a transmitter module (584) configured to transmit, via a cable or wirelessly (par. 76), the representation of the one or more images of the target to an external computer, analyzer, or monitor (580). 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10794843 (hereinafter USPN ‘843). Although the claims 

Regarding claim 1, the narrower claim of USPN ‘843 anticipates the broader claim 1 of the instant application.  
USPN ‘843 claims an x-ray imaging system (claim 1, preamble) comprising: a movable x-ray imager that is configured to be handheld during operation (claim 2), the movable x-ray imager including a first backscatter x-ray detector assembly (claim 1, par. 1 in the body of the claim); and a second backscatter x-ray detector assembly that is removably attachable with the movable x-ray imager (claim 1, par. 2), the movable x-ray imager and the second backscatter x-ray detector assembly including complementary attachment features configured to secure, removably, the second backscatter x-ray detector assembly with the movable x-ray imager in an arrangement having the second and first backscatter x-ray detector assemblies fixedly oriented with respect to each other (claim 1, par. 3). 

Regarding claim 2, USPN ‘843 further claims wherein the complementary attachment features are complementary mechanical connector components (claim 4) in another claimed embodiment.
However, USPN ‘843 fails to claim the above in the same claimed embodiment. 
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘843 in the same claimed embodiment, since one would have been motivated to make such a modification for easier handling.  
Furthermore, since the Examiner finds that the claims of USPN ‘843 included each claimed element, although not necessarily in the same claim set, with the difference between the claimed invention and the claims of USPN ‘843 being the lack of actual combination in the same claim set, and 

Regarding claim 3, USPN ‘843 claims wherein the complementary mechanical connector components are mechanical latch, strap, snap, rivet, pin, or hook and loop fastener components (claim 5). 

Regarding claim 4, USPN ‘843 claims wherein the complementary attachment features are magnets or a magnet and a magnetically susceptible material (claim 6). 

Regarding claim 5, USPN ‘843 claims wherein the complementary attachment features are complementary attachment features by which the movable x-ray imager and the second backscatter x-ray detector assembly are removably attachable with each other via removable attachment to a mechanical connector (claim 7). 

Regarding claim 6, USPN ‘843 claims wherein the first backscatter x-ray detector assembly includes a first active detector area, and wherein the second backscatter x-ray detector assembly includes a second active detector area at least as large as the first detector area (claim 11). 

Regarding claim 7, USPN ‘843 claims wherein the second active detector area is at least four times as large as the first active detector area (claim 12). 

Regarding claim 8, USPN ‘843 claims wherein the second active detector area is at least nine times as large as the first active detector area (claim 13). 

Regarding claim 9, USPN ‘843 claims wherein: the movable x-ray imager further includes: an x-ray source configured to output source x-rays; a scanner configured to scan the source x-rays over a target; a processor; and a display, and wherein: the first backscatter x-ray detector assembly is configured to detect a first portion of backscattered x-rays that are backscattered from the target and to output a first signal representative of the first portion of backscattered x-rays; the processor is configured to process the first signal to form an image of the target at the display; and the second backscatter x-ray detector assembly is configured to detect a second portion of the backscattered x-rays and output a second signal representative of the second portion of backscattered x-rays, the second signal communicatively coupled to the movable x-ray imager, wherein the movable x-ray imager is configured to process the second signal to enhance the image of the target at the display (claim 14). 

Regarding claim 10, USPN ‘843 claims wherein the movable x-ray imager is configured to process the second signal to enhance the image by combining the first and second signals electrically or in software to form a combined signal, and wherein the processor is configured to process the combined signal to form the image of the target (claim 15). 

Regarding claim 11, USPN ‘843 claims wherein the movable x-ray imager is configured to process the second signal to enhance the image by processing the second signal separate from the first signal to form a complimentary x-ray image of the target (claim 16). 

Regarding claim 12, USPN ‘843 claims wherein: the movable x-ray imager includes an x-ray source configured to output source x-rays, and a scanner configured to scan the source x-rays over a target; the first backscatter x-ray detector assembly is configured to detect a first portion of backscattered x-rays that are backscattered from the target and to output a first signal representative of the first portion of backscattered x-rays; the second backscatter x-ray detector assembly is configured to detect a second portion of the backscattered x-rays and to output a second signal representative of the second portion of backscattered x-rays; and the movable x-ray imager, the second backscatter x-ray detector assembly, or a combination of the movable x-ray imager and the second backscatter x-ray detector assembly is configured to output a representation of one or more images of the target according to the following alternative configurations: wherein, in a detached mode of operation with the second backscatter x-ray detector assembly detached from the x-ray imager, the representation of the one or more images of the target is a function of the first signal, and wherein, in an attached mode of operation with the second backscatter x-ray detector assembly attached to the x-ray imager, the representation of the one or more images of the target is at least one of (i) the function of the first signal, (ii) a function of the second signal, or (iii) a function of the first and second signals (claim 17). 

Regarding claim 13, USPN ‘843 claims wherein, in the attached mode of operation, the second signal is communicatively coupled to the movable x-ray imager, and the movable x-ray imager is configured to combine the first and second signals electrically or in software to form the representation of the one or more images, the movable x-ray imager further configured to output the representation of 

Regarding claim 16, USPN ‘843 claims an x-ray imaging system comprising: means for x-ray imaging by detecting a first portion of backscattered x-rays that are backscattered from a target, the means for x-ray imaging being movable and configured to be handheld during operation; means for detecting a second portion of the backscattered x-rays; and means for securing, removably, the means for detecting the second portion of the backscattered x-rays with the means for x-ray imaging, the means for x-ray imaging being operable for x-ray imaging both (i) with the means for detecting the second portion secured to the means for x-ray imaging and (ii) with the means for detecting the second portion detached from the means for x-ray imaging (claims 2 and 19). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884